MEMORANDUM **
Gerald Clair Akens appeals from the 130-month sentence imposed following his guilty-plea conviction to conspiracy to manufacture more than 100 grams of actual phencyclidine (“PCP”), to aid and abet the manufacture of more than 100 grams of actual PCP, and to distribute more than 100 grams of actual PCP, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 18 U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Akens’ counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Appellant has filed a pro se supplemental brief, and the Government has filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.